Title: From Thomas Jefferson to Edmond Charles Genet, 3 October 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Monticello in Virginia. Oct. 3. 1793.
 
In a former letter which I had the honor of writing you, I mentioned that information had been recieved that Mr. Duplaine, Vice-Consul of France at Boston, had been charged with an opposition to the laws of the land, of such a character, as, if true, would render it the duty of the President immediately to revoke the Exequatur whereby he was permitted to exercise the functions of Vice-Consul in these United States. The fact has been since enquired into, and I now inclose you copies of the evidence establishing it, whereby you will perceive how inconsistent with peace and order it would be to permit any longer the exercise of functions in these United States by a person capable of mistaking their legitimate extent so far as to oppose by force of arms the course of the laws within the body of the country. The wisdom and justice of the government of France, and their sense of the necessity, in every government, of preserving the course of the laws free and unobstructed, render us confident that they will approve this necessary arrestation of the proceedings of one of their agents; as we would certainly do in the like case,
 
were any Consul or Vice Consul of ours to oppose with an armed force the course of their laws within their own limits. Still however indispensable as this act has been, it is with the most lively concern the President has seen that the evil could not be arrested otherwise than by an appeal to the authority of the country. I have the honor to be with great esteem & respect Sir Your most obedt. & most humble servt

Th: Jefferson

